Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163185(43)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ARCHITECTURAL STAINLESS, INC.,                                                                        Elizabeth M. Welch,
  doing business as ASI EQUIPMENT,                                                                                    Justices
               Plaintiff-Appellant,
                                                                    SC: 163185
  v                                                                 COA: 353660
                                                                    Macomb CC: 2018-002821-CB
  KARET PROJECTS, LLC, and THOMAS
  LEFEVRE,
           Defendants/Cross-Defendants,
  and
  TIM PARTRIDGE CREEK MALL, LP,
            Defendant/Cross-Defendant/
            Cross-Plaintiff-Appellee,
  and
  ROBERT C. LEITHAUSER and GWENDOLYN
  LEITHAUSER,
            Defendants,
  and
  TOPLESS INTERIORS, LLC,
             Defendant/Cross-Plaintiff.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 25, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 13, 2021

                                                                               Clerk